Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MoPals.com, Inc. 294 Richmond Street East Suite 200 Toronto, Canada M5A 1P5 We hereby consent to theuse of our report dated March 18, 2013, included in the amended Form 8-K filed August19, 2013, relating to the financial statements of MoPals Inc. and Subsidiaries.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York August 19, 2013
